Order entered April 3, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00419-CV

                        IN RE MARK LYNN MILLIGAN, Relator

                Original Proceeding from the 363rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F1127465W

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE